Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 01/06/2021.

Response to Amendment 

This office action is responsive to amendment filed on 11/01/2022. The Examiner has acknowledged amendments to claims 1, 3, 6, 10, 12, 14, and 17. Claims 2 and 13 previously cancelled. Claims 1, 3-12, and 14-22 have been presented for examination and are rejected. 

Response to Arguments
Applicant's argument, filed on November 1st, 2022 has been entered and carefully considered.
Applicant's arguments filed on November 1st , 2022 with respect to claims 1, 3-12, and 14-22 rejection under 35 USC § 102 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 3-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al.  (WO 2015143086 hereinafter Bhalla) in view of Dong et al. (US 20160191295 hereinafter Dong). 
 
With respect to claims 1 and 12, Bhalla teaches an apparatus comprising at least one processor and memory, the memory storing executable instructions that, when executed by the at least one processor, implement a service layer of a communications network and cause the service layer to perform operations  (Bhalla FIGS. 1-2 and paragraphs  [0056-0059, 00344] a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data) comprising: 
storing, in the memory of the apparatus, one or more common attributes of one or more resources, so as to define one or more resource representation common parts (RRCPs) ( Bhalla, see Abstract resource management is performed by M2M devices by creating resources, announcing resources, retrieving information from an announced resource, deleting an announced resource, on behalf of the devices themselves, or on behalf of another device. Paragraph [00292] further discloses updating the information stored for any of the attributes at a target resource. The Originator CSE or AE can request to update or create specific attribute(s) at the target resource by including the name of such attribute(s) and their values in the Request message);
receiving, from a device or application on the communications network, a request message comprising information (Bhalla, see paragraph [0091], a service request to identify a particular M2M device associated with the entity that holds the common service resources to fulfil the M2M request. Furthermore, when a sleeping M2M device may have to be triggered to awaken to fulfil an M2M communication request, current systems are limited in way by which a triggering device to which the request may have to be routed is specified. Paragraphs [00148, 00157, 00178-00179, 00296] further discloses the receiver, which may be the original resource hosting CSE, may grant the Request after successful validation of the Request) and one or more identifiers associated with the one or more RRCPs (Bhalla, see paragraphs [00107-0113] The M2M External Identifier allows the underlying network to identify the M2M device associated with the CSE-ID for the service request. To that effect, the underlying network maps the M2M-Ext-ID to the UNet-specific Identifier it allocated to the target M2M Device); 
retrieving, from the memory in response to the request message, the one or more RRCPs  associated with the one or more identifiers  (Bhalla, see paragraph [0006] techniques for retrieving information from an announced attributes in an M2M communication system include issuing an information retrieval request by specifying an address of the announced attribute and including an identity of the announced attributes, receiving, in response to the information retrieval request. Paragraphs [00181-00185] further discloses the term target resource always refers to the resource which is addressed for the specific operation. The parameter for the Retrieve operation of the same resource.  Paragraph  [00297] and FIG. 6 illustrates an exemplary procedure for retrieving a resource); and
processing the request message based on the information and the corresponding one or more RRCPs (Bhalla, see paragraph [00297] FIG. 6 illustrates an exemplary procedure for retrieving a resource. In step 001, the Originator may request retrieval of a resource. In step 002, the Receiver may process the request. In step 003, the Receiver may respond to the retrieval request with a Response message).  
Bhalla yet fails explicitly to disclose wherein the one or more common attributes comprise one or more static values usable in consecutive operations associated with the one or more resources;
However, Dong discloses wherein the one or more common attributes comprise one or more static values usable in consecutive operations associated with the one or more resources(Dong, see paragraphs[0063-0064] and Table 2. the labels attributes of the resource matches the specified value. Resource Type 0 . . . n The resource Type attribute of the resource is the same as the specified value. It also allows discriminating between normal and announced resources. Size Above 0 . . . 1 The content Size attribute of the <contentInstance> resource is equal to or greater than the specified value.   0 . . . 1 The contentSize attribute of the <contentInstance> resource is smaller than the specified value. Paragraphs [0109-0110] and Table 13 further discloses Table 13 respectively show the child resource and attributes of the <semantics> resource. Table 12, Table 13, and the other tables discussed herein are examples).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Bhalla with teaching of Dong to provide the method for device for facilitating semantics annotation and semantics repository for machine-to-machine (M2M) systems by service providers in a variety of areas. The device provides lack of semantic awareness to prevent M2M service layers from offering services, thus allowing data produced by M2M applications to be effectively abstracted or virtualized by the M2M service layer such that the M2M applications are discovered, accessed, interpreted and shared by different applications. The device provides service capabilities to free burden of the applications by implementing functionalities, thus simplifying application development and reducing cost and time to market, where the combination of elements according to known methods would yield a predictable result (Dong, see paragraph [0129]).

Claims 2 and 13 (Canceled).

With respect to claims 3 and 14, Bhalla-Dong teaches the apparatus, wherein the executable instructions further cause the service layer to perform operations comprising: 
creating or updating one or more attributes of a target resource in accordance with the one or more common attributes of the one or more RRCPs (Bhalla, see Abstract and paragraphs [0006-0007] resource management is performed by M2M devices by creating resources, announcing resources, retrieving information from an announced resource, deleting an announced resource, on behalf of the devices themselves, or on behalf of another device. Techniques for creating announced resources in an M2M communication system include issuing a create request in which attributes originally created by an originating M2M node are listed, and receiving a grant response for the issued create request. Paragraphs [00160] further discloses originator after receiving the Response from the Receiver may perform the following steps: If the announced attributes have been successfully created, the announcedAttribute attribute may be updated to include the attribute names for the successfully announced attributes).  

With respect to claims 4 and 15, Bhalla-Dong teaches the apparatus, wherein the executable instructions further cause the service layer to perform operations comprising: 
sending a response to the device or application, the response indicating whether a relationship between the target resource and the one or more RRCPs  is persistent or non-persistent (Bhalla, see paragraphs [00301- 00303] fr: ID of the Originator (either the AE or CSE) [00302] cn: Information related to the attribute(s) to be updated or created at the target resource (i.e., interpreted as equivalent to relationship between the target resource) the name of such attribute(s) and associated updated or assigned values in the cn parameter. In step 002, the Receiver may validate if the Originator has appropriate privileges to perform the modification to the target resource. On successful validation, the Receiver may update the resource as requested. If the attributes provided do not exist, the Receiver may validate if the Originator has appropriate privileges to create the attributes at the target resource. On successful validation, the Receiver may create the attributes with their associated values at the resource as requested).  

With respect to claims 5 and 16, Bhalla-Dong teaches the apparatus, wherein processing the request message comprises forwarding the request message to another service layer of the communications network (Bhalla, see  FIG. 10 and paragraph [00335] an apparatus 700 for retrieving information from an announced resource in an M2M communication system includes a module 702 for issuing an information retrieval request by specifying an address of the announced resource and including an identity of the announced resource, a module 704 for receiving, in response to the information retrieval request, an information response, and a module 706 for selectively processing the received information response locally or forwarding to another M2M device for further processing).  

With respect to claims 6 and 17, Bhalla-Dong teaches the apparatus, wherein the request message further comprises an attribute tag that indicates one or more conditions for retrieving the one or more common attributes of the one or more RRCPs (Bhalla, see paragraphs [00237-00241] gid: optional group request identifier: Identifier added to the group request that is to be fanned out to each member of the group. fc: optional filter criteria: conditions for filtered retrieve operation are described in Table 8.1.2-1. Example usage of filter criteria conditions in a HTTP query: an HTTP GET operation can be requested applying also a filter in the query part of the request itself).  

With respect to claims 7 and 18, Bhalla-Dong teaches the apparatus, wherein the executable instructions further cause the service layer to perform operations comprising: receiving a second request message to create a new RRCP comprising one or more values of one or more attributes (Bhalla, see claims 9-10 and 20, the grant response for the issued update request allows to update the created attributes at an originator issuing the updating request, further comprising, if not receiving the grant response for the issued update request, issuing another create request for the attributes at a target resource (i.e., interpreted as equivalent to second request to create new resource)); 
creating the new RRCP, the new RRCP comprising the one or more values (Bhalla, see paragraph [00292] further discloses updating the information stored for any of the attributes (i.e., interpreted as equivalent to one or more values or attribute values) at a target resource. The Originator CSE or AE can request to update or create specific attribute(s) at the target resource by including the name of such attribute(s) and their values in the Request message);
generating an identifier associated with the new RRCP (Bhalla, see paragraph [0091], a service request to identify a particular M2M device associated with the entity that holds the common service resources to fulfil the M2M request. Furthermore, when a sleeping M2M device may have to be triggered to awaken to fulfil an M2M communication request, current systems are limited in way by which a triggering device to which the request may have to be routed is specified. Paragraphs [00148, 00157, 00178-00179, 00296] further discloses the receiver, which may be the original resource hosting CSE, may grant the Request after successful validation of the Request); 
storing, in the memory, the new RRCP and the identifier associated with the new RRCP (Paragraph [00292] further discloses updating the information stored for any of the attributes at a target resource. The Originator CSE or AE can request to update or create specific attribute(s) at the target resource by including the name of such attribute(s) and their values in the Request message); and 
sending a response to the second request message to create the new RRCP, the response comprising the identifier associated with the new RRCP(Bhalla, see paragraphs [00301- 00303] fr: ID of the Originator (either the AE or CSE) [00302] cn: Information related to the attribute(s) to be updated or created at the target resource (i.e., interpreted as equivalent to relationship between the target resource) the name of such attribute(s) and associated updated or assigned values in the cn parameter. In step 002, the Receiver may validate if the Originator has appropriate privileges to perform the modification to the target resource. On successful validation, the Receiver may update the resource as requested. If the attributes provided do not exist, the Receiver may validate if the Originator has appropriate privileges to create the attributes at the target resource. On successful validation, the Receiver may create the attributes with their associated values at the resource as requested).  

With respect to claims 8 and 19, Bhalla-Dong teaches the apparatus, wherein the executable instructions further cause the service layer to perform operations comprising:44814-2809-5957.1DOCKET NO.: 2018P00494WOUS/101859.001589PATENTApplication No.: not yet assignedPreliminary Amendment - First Action Not Yet Received
determining to create a new RRCP( Bhalla, see Abstract resource management is performed by M2M devices by creating resources, announcing resources, retrieving information from an announced resource, deleting an announced resource, on behalf of the devices themselves, or on behalf of another device. Paragraph [00292] further discloses updating the information stored for any of the attributes at a target resource. The Originator CSE or AE can request to update or create specific attribute(s) at the target resource by including the name of such attribute(s) and their values in the Request message); and
determining one or more attribute values to be included in the new RRCP(Bhalla, see paragraph [00292] further discloses updating the information stored for any of the attributes (i.e., interpreted as equivalent to one or more values or attribute values) at a target resource. The Originator CSE or AE can request to update or create specific attribute(s) at the target resource by including the name of such attribute(s) and their values in the Request message).  

With respect to claims 9 and 20, Bhalla-Dong teaches the apparatus, wherein the determination to create the new RRCP is based on messages received by the service layer from devices on the communications network (Bhalla, see paragraph [0008] techniques for creating announced resources in an M2M communication system include issuing a create request in which attributes originally created by an originating M2M node are listed, and receiving a grant response for the issued create request. Paragraph [0029] further discloses provide for resource efficient creation, advertisement and deletion of attributes in an M2M communication system, to the benefit of multiple service providers). 
 
With respect to claims 22 and 21, Bhalla-Dong teaches the apparatus, wherein the request message is a resource creation, update, retrieval, or deletion request ( Bhalla, see Abstract resource management is performed by M2M devices by creating resources, announcing resources, retrieving information from an announced resource, deleting an announced resource, on behalf of the devices themselves, or on behalf of another device. Paragraphs [00135-00135] The Originator may request attribute announcement by updating the announced Attribute at the original resource).


With respect to claim 10, Bhalla teaches a device coupled to a communications network and comprising at least one processor and memory, the memory storing executable instructions that, when executed by the at least one processor, cause the device to perform operations(Bhalla FIGS. 1-2 and paragraphs  [0056-0059, 00344] a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data) comprising:
creating a request message comprising a filter indicating conditions for a resource representation common part (RRCP) (Bhalla, see paragraphs [00237-00241] gid: optional group request identifier: Identifier added to the group request that is to be fanned out to each member of the group. fc: optional filter criteria: conditions for filtered retrieve operation are described in Table 8.1.2-1. Example usage of filter criteria conditions in a HTTP query: an HTTP GET operation can be requested applying also a filter in the query part of the request itself); 
sending the request message to a service layer of the communications message; and in response to the request message, receiving one or more identifiers of one or more discovered RRCPs, each of the discovered RRCPs meeting the conditions of the filter(Bhalla, see paragraphs [00301- 00303] fr: ID of the Originator (either the AE or CSE) [00302] cn: Information related to the attribute(s) to be updated or created at the target resource (i.e., interpreted as equivalent to relationship between the target resource) the name of such attribute(s) and associated updated or assigned values in the cn parameter. In step 002, the Receiver may validate if the Originator has appropriate privileges to perform the modification to the target resource. On successful validation, the Receiver may update the resource as requested. If the attributes provided do not exist, the Receiver may validate if the Originator has appropriate privileges to create the attributes at the target resource. On successful validation, the Receiver may create the attributes with their associated values at the resource as requested).
Bhalla yet fails explicitly to disclose wherein the one or more common attributes comprise one or more static values usable in consecutive operations associated with the one or more resources;
However, Dong discloses wherein the one or more common attributes comprise one or more static values usable in consecutive operations associated with the one or more resources(Dong, see paragraphs[0063-0064] and Table 2. the labels attributes of the resource matches the specified value. Resource Type 0 . . . n The resource Type attribute of the resource is the same as the specified value. It also allows discriminating between normal and announced resources. Size Above 0 . . . 1 The content Size attribute of the <contentInstance> resource is equal to or greater than the specified value.   0 . . . 1 The contentSize attribute of the <contentInstance> resource is smaller than the specified value. Paragraphs [0109-0110] and Table 13 further discloses Table 13 respectively show the child resource and attributes of the <semantics> resource. Table 12, Table 13, and the other tables discussed herein are examples).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Bhalla with teaching of Dong to provide the method for device for facilitating semantics annotation and semantics repository for machine-to-machine (M2M) systems by service providers in a variety of areas. The device provides lack of semantic awareness to prevent M2M service layers from offering services, thus allowing data produced by M2M applications to be effectively abstracted or virtualized by the M2M service layer such that the M2M applications are discovered, accessed, interpreted and shared by different applications. The device provides service capabilities to free burden of the applications by implementing functionalities, thus simplifying application development and reducing cost and time to market, where the combination of elements according to known methods would yield a predictable result (Dong, see paragraph [0129]).

With respect to claim 11, Bhalla-Dong teaches the device, wherein the executable instructions further cause the device to perform operations comprising: 
generating a regular resource based on the one or more discovered RRCPs (Bhalla, see paragraph [0091], a service request to identify a particular M2M device associated with the entity that holds the common service resources to fulfil the M2M request. Furthermore, when a sleeping M2M device may have to be triggered to awaken to fulfil an M2M communication request, current systems are limited in way by which a triggering device to which the request may have to be routed is specified. Paragraphs [00148, 00157, 00178-00179, 00296] further discloses the receiver, which may be the original resource hosting CSE, may grant the Request after successful validation of the Request).  
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/17/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457
                                                                                                                                                                                                         /ARIO ETIENNE/ Supervisory Patent Examiner, Art Unit 2457